DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/07/2020 has been considered.
Drawings
The drawings are acceptable.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “in Formula 1” is redundant and should be deleted.  
Claims 14-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 14 recites the display panel of claim 13 comprising the compound of claim 2. However, the display panel of claim 13 requires the compound of claim 1. In other words, claim 14 requires the compound of claim 1 and the compound of claim 2. Similar ambiguity is found in claim 15. Applicant is advised to amended these two claims as follows:
Claim 14: A display panel, comprising an organic light emitting diode (OLED) device, wherein the OLED device comprises an anode, a cathode and an organic thin film layer disposed between the anode and the cathode, wherein the organic thin film layer comprises a light-emitting layer; and wherein the light-emitting layer comprises the compound of claim 2.
Claim 15: A display panel, comprising an organic light emitting diode (OLED) device, wherein the OLED device comprises an anode, a cathode and an organic thin film layer disposed between the anode and the cathode, wherein the organic thin film layer comprises a light-emitting layer; and wherein the light-emitting layer comprises the compound of claim 3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 10 and 11, the divalent term phenylene does not belong to the Markush groups of monovalent terms. The presence of phenylene makes the claims indefinite. 
Allowable Subject Matter
Claims  allowed.
Claims 1, 14 and 15 would be allowable if rewritten to overcome the objections set forth in this Office action.
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The compound of claim 1 is not disclosed or rendered obvious by the prior art of record. The most relevant prior art is CN 107223122 A, which discloses the compound

    PNG
    media_image1.png
    342
    467
    media_image1.png
    Greyscale

wherein Y, Z = O, S or Se. The compound is not even a boron compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Other Comments
Examiner attempted to negotiate an Examiner’s Amendment to allow the application but applicant instead requested, in an email message on 9/15/2022 from Alexander R. Karana, a formal Office action. Hence this correspondence.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762